 MOON EQUIPMENT COMPANYMoon Equipment Company and Edward H. Hoff.Case 9-CA-16323June 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn March 4, 1982, Administrative Law JudgeMartin J. Linsky issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbrief and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order,except as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Moon Equip-ment Company, Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraph 2(d) and re-letter the present paragraphs 2(d) and (e) as 2(e)and (f)."(d) Expunge from Edward H. Hoff's personnelrecord, or other files, any reference to his dis-I Respondent has excepted to the Administrative Law Judge's failureto make a credibility resolution on employee Fields' testimony of whatoccurred on November II. Since the Administrative Law Judge creditedHoff's version of what was said, the Administrative Law Judge has im-plicitly discredited Fields' version to the extent the two are inconsistent.Furthermore, since Fields specifically testified that Hoff told him he wasfired, Fields' testimony corroborates that of Hoff. The rest of Fields' tea-timony is not material to the issue of whether Hoff quit or was dis-charged.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 We find it will effectuate the purposes of the Act to require Re-spondent to expunge from Hoff's personnel record, or other files, any ref-erence to his unlawful discharge and to notify him that this has beendone and that evidence of this unlawful discharge will not be used as abasis for future personnel action against him. We shall modify the Ad-ministrative Law Judge's recommended Order and notice accordingly.See Sterling Sugars Inc., 261 NLRB 472 (1982).262 NLRB No. 76charge on November 11, 1980, and notify him inwriting that this has been done and that evidenceof this unlawful discharge will not be used as abasis for future personnel action against him."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees becausethey have engaged in protected concerted ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL offer Edward H. Hoff full rein-statement to his former position or, if that po-sition no longer exists, to a substantially equiv-alent position, without prejudice to his senior-ity and other rights and privileges.WE WILL make Edward H. Hoff whole forany loss of earnings he may have suffered be-cause of the discrimination against him, plusinterest.WE WILL expunge from our files any refer-ence to the discharge of Edward H. Hoff onNovember 11, 1980, and WE WILL notify himthat this has been done and that evidence ofthis unlawful discharge will not be used as abasis for future personnel action against him.MOON EQUIPMENT COMPANYDECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge: Thiscase was heard before me in Cincinnati, Ohio, on No-vember 19, 1981. The complaint in this matter was issuedby the Regional Director for Region 9 on March 10,1981, based on a charge filed by Edward H. Hoff onJanuary 15, 1981. The complaint alleges that MoonEquipment Company (herein Respondent) violatedSection 8(aX)() of the National Labor Relations Act(herein the Act) when it discharged Edward H. Hoff,the Charging Party, on November 11, 1980, becauseHoff had concertedly complained to Respondent regard-ing wages, hours, and working conditions on November10, 1980.Respondent denies that it violated the Act and arguesthat Hoff did not engage in protected concerted activity647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon November 10. 1980, and, in any event, Hoff quit onNovember 11, 1980, and was not discharged.Upon consideration of the entire record, to includepost-hearing briefs filed by the General Counsel and Re-spondent, and upon my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, an Ohio corporation with an office andplace of business in Cincinnati, Ohio, has been engagedin the sale, service, and repair of commercial turf equip-ment of industrial vehicles and related equipment.During the fiscal year ending September 30. 1980, Re-spondent, in the course and conduct of its operations de-scribed above, purchased and received at its Cincinnati,Ohio, facility products, goods, and materials valued inexcess of $50,000 directly from points outside the Stateof Ohio.Respondent, by its own admission, is now, and hasbeen at all material times herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICEIt is uncontested that on the afternoon of November10, 1980, a conversation was held between the ChargingParty, Edward H. Hoff, a mechanic, and Gene Neltner,vice president and service manager for Respondent.They were the only parties to the conversation. There isa dispute as to the subject matter of their conversation.Hoff maintains that on behalf of himself and CharlesFields, the only other mechanic employed by Respond-ent, he asked for a wage increase, and on behalf of all ofRespondent's employees he asked for a better hospitaliza-tion plan and that the day after Thanksgiving be de-clared a company holiday. Hoff claims that he had dis-cussed these matters with Fields beforehand and that hewas speaking on behalf of himself and Fields when hespoke to Neltner. Hoff stated that his conversation withNeltner lasted approximately 1-1/2 hours and Neltnertold him he would think it over and get back to Hoff thenext day. If Hoff's testimony is credited then the conver-sation with Neltner on November 10, 1980, was protect-ed concerted activity under Section 7 of the Act andHoff could not be discharged because he spoke withNeltner and complained about wages and other termsand conditions of employment on behalf of himself andothers. Fairmont Hotel Companv, 230 NLRB 874 (1977).Neltner's version of the November 10, 1980, conversa-tion with Hoff is substantially different from Hoff's ver-sion. Neltner claims that the conversation was approxi-mately 30 minutes in length rather than 1-1/2 hours andthat Hoff did not mention anything about Respondentgetting a better or different hospitalization plan althoughhe had asked about that in the past, nor did Hoff sayanything about the day after Thanksgiving being de-clared a company holiday. Rather, Neltner claims, Hoffmerely complained about his own annual raise which hehad received some 2 months before and, according toNeltner, Hoff was merely seeking a raise for himself.Neltner pointed out that Hoff had complained only onbehalf of himself about his annual raises in 1978 and 1979and that he had been given an extra raise although noone else in the Company received a second raise in thoseyears. Neltner said he told Hoff that he would have tothink it over and would let him know if anything couldbe done. If Neltner's version of the conversation is cred-ited then Hoff was not engaged in protected concertedactivity under the Act but was merely acting individual-ly. National Wax Company, 251 NLRB 1064 (1980).For the reasons stated below I credit the testimony ofEdward H. Hoff and therefore conclude that he was en-gaged in protected concerted activity on November 10,1980.Charles Fields, the other mechanic, testified at thehearing. Fields is a young man and the father of twinswho were born shortly after Hoff's employ with Re-spondent was terminated on November 11, 1980. He isstill employed by Respondent as one of two mechanics,Hoff having been replaced in late November 1980. Fieldswas subpoenaed to the hearing by the General Counselbut the General Counsel did not call him as a witness.After the General Counsel rested his case Respondentcalled Fields as a witness. During his testimony Fieldsacknowledged that, although requested to come to theoffice of the General Counsel prior to the hearing to pre-pare for this hearing, he did not do so. Fields further ac-knowledged that he drove to the hearing with Paul Mul-lucey, president of Respondent, and Gene Neltner, vicepresident and service manager of Respondent. It was ap-parent to me that the last place in the world Fieldswanted to be on November 19, 1981, was on the stand asa witness during the hearing of this matter. Fields testi-fied that, although he had discussed on occasions withHoff the subject matter of wages, group hospitalizationplans, and company holidays, he did not authorize Hoffto speak on his behalf with nmanagement concerningthose subjects on November 10, 1980. 1 do not credit thisportion of his testimony.' He was less than a candid wit-ness who was afraid to death of offending Respondentand possibly placing his job in jeopardy. I do not findthat Fields was threatened in any way by Respondent orjustified in feeling the way he did but I find that his stateof mind was as just described.Hoff admitted that in 1978 and 1979 he complainedabout his annual raise as soon as he was told what it wasand that he was given a second raise in each of thoseyears. The record reflects that no other employee re-ceived a second raise in those years. However, the cir-cumstances existing in 1978 and 1979 were different in1980. In 1978 and 1979 Respondent gave out its annualraise at the scheduled time; namely, the beginning ofJune. Hoff almost instantaneously upon receiving noticeof the amount of his raise complained to his immediatesupervisor, who in turn went to see Neltner, and an extraraise was approved. Further, Respondent was a largercompany in 1978 and 1979. Prior to September 26, 1980,Respondent, in addition to selling, servicing, and repair-ing commercial turf equipment, which it continues to do,I I specifically find that Fields authorized Hoff to speak to manage-ment concerning wages on November 10, 1980.648 MOON EQUIPMENT COMPANYalso was engaged in the sale and servicing of forklifttrucks and other related products. That latter part of itsoperation was sold in September 1980. The practicaleffect of the sale in terms of mechanics was that theirnumber declined from 12 in September 1980 just prior tothe sale to just 2 after the sale. The two were CharlesFields and Edward Hoff. In addition to Hoff and Fields,Respondent employed an additional 13 persons. Theannual raise due in June 1980 was delayed and not givenuntil September 2, 1980, and it was not until November10, 1980, that Hoff spoke with Neltner. Lastly, just be-cause a person complains about wages as an individualon two occasions does not mean that he or she could notcomplain concertedly about wages and other terms andconditions of employment on a third occasion.Having decided that Hoff engaged in protected con-certed activity on Novmeber 10, 1980, the next issue todecide is whether Hoff was discharged on November 11,1980, because he engaged in the aforementioned activityas the General Counsel maintains, or did he quit his jobas Respondent maintains. If the General Counsel is cor-rect then Hoff is entitled to relief but if Hoff quit thenthe complaint in this case should be dismissed in its en-tirety. I find that Hoff was discharged on November 11,1980, because of his protected concerted activity on No-vember 10, 1980. I credit the testimony of Hoff. Hoff tes-tified that when he arrived at work on the morning ofNovember 11, 1980, he saw Neltner and Fields talking. Itappeared that Neltner was angry because he was rightup close to Fields' face. Neltner was standing and Fieldswas sitting on a stool. Neltner turned and said to Hoffthat he had thought over what Hoff had said the daybefore and Neltner further said, "I want you to get outof here." Hoff said, "Well, are you firing me?" Neltnerdid not answer but walked back toward Fields. Neltnertold Fields that he had a choice, he could either stay orget out. Neltner then turned toward Hoff, who had ap-proached Neltner and Fields, and Neltner said to Hoff,"But you don't have a choice, you get out." Hoff backedhis car into the shop area, packed up his belongings, toinclude a tool chest, and left. Fields asked Neltner if hecould help Hoff get his belongings together and Neltnergave him permission to do so.Neltner's version of the events on the morning of No-vember 11, 1980, was different. Neltner testified that hewas chatting with Fields about how Fields' wife wasdoing since she was expecting to give birth shortly.When Hoff came in Neltner testified that he said to him,"I cannot meet your demands," and, "We have to re-solve the differences so that we were good-we stay,you know, compatible, and you want to work, and Iwant to be happy, and we've got two-three people in theshop, and we have to be, you know, work together."Neltner testified that Hoff then asked, "Well, am Ifired?" Neltner then said, "No, you are not, but we dohave to come to grips with these problems." This wasfollowed by silence. Neltner did not remember whatHoff then said but Neltner said, "We have to-you haveto want to cooperate with me." According to Neltner,he and Hoff then looked at one another and Hoff wentover to his work area and put down the cover on histoolbox, which, according to Neltner, meant that he wasleaving. Neltner concluded that Hoff had quit. Neltnerwent back to his office but later saw Hoff back his carinto the shop area so he could load up his belongings.Neltner never tried to talk Hoff out of leaving.As noted above I credit the testimony of Hoff. I donot credit the testimony of Neltner concerning theevents of November 11, 1980.Charles Fields testified that on the morning of Novem-ber 11, 1980, he was talking with Neltner when Hoffcame in the shop. Although Neltner testified that he andFields were talking about Fields' wife, Fields testifiedthat Neltner was telling him that now that the Companywas split that everyone was going to have to work hardto get what was left of the Company off the ground.When Hoff came in Neltner turned to him and "said thathe couldn't meet his demands." Fields testified that hethen went to turn in his daily worksheet and heard nomore of the conversation between Neltner and Hoff.Fields testified that when he returned and saw that Hoffwas leaving Hoff told him he had been fired.2If one thing became crystal clear during the hearing itwas Hoff's preoccupation with security; e.g., he wasgreatly concerned about the hospitalization plan andfeared an illness that could wipe him out financially. Thisfacet of Hoff's personality leads me to believe togetherwith his demeanor that he would not quit Respondent'semploy unless he had another job lined up and when heleft Respondent's employ on November 11, 1980, he didnot have another position lined up and was unemployedfor the next 6 months until he found another job.If Neltner's version of the events on the morning ofNovember 11, 1980, were true then Neltner would havetried to tell Hoff he was crazy for leaving and shouldnot quit. Since I credit Hoff's testimony and since it wasconceded by Respondent that Hoff was a competentworker the timing of Hoff's discharge the day after heconcertedly complained about wages and other termsand conditions of employment is most persuasive in es-tablishing that he was discharged because of his activityon November 10, 1980. Portsmouth Lumber Treating,Inc., 248 NLRB 1170 (1980).While Neltner never said, "You are fired" or "You aredischarged" to Hoff, the law is clear that such formalwords of discharge are unnecessary in order to find thata person was discharged or fired. Ridgeway TruckingCompany, 243 NLRB 1048 (1979). The words used byNeltner would reasonably lead an employee to believe hehad been discharged; i.e., "You get out."After Hoff's employment which Respondent terminat-ed, Hoff filed for unemployment compensation and Re-spondent was queried by authorities as to whether Hoff2 Marian Sedler testified for Respondent. A 16-year veteran with Re-spondent, she has been a receptionist for Respondent for the last 2 years.She testified that Hoff spoke with her on November 11, 1980, and toldher he had quit. Hoff denied even talking with Sedler on November II.1980. I do not give any weight to Sedler's testimony on this point be-cause it was not until November 17, 1981 (more than a vear after thestatement was allegedly made), that Sedler first told anyone in manage-ment about it, and Sedler did not remember anything else that was saidby Hoff, did not know if she had more than one conversation with Hoffthat day or not, did not know where at the Company's facility Hoff hadmade the statement, and did not know what time of day the statementwas made or even if it was before or after lunch.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquit or was fired. Respondent stated that Hoff had quithis job. Thereafter, hearings were held within the OhioBureau of Employment Services and an appeal was madeto a board of review within that Bureau. The decision ofthe Ohio Bureau of Employment Services was that Hoffhad quit his job on November 11, 1980, and that he hadspoken on behalf of himself and another employee toNeltner on November 10, 1980, concerning salaries andbenefits (protected concerted activity). The findings ofthe Ohio Bureau of Employment Services are not bind-ing on me and my findings are based on the other evi-dence of record in this matter. Newport Window CleaningCa, Inc., 170 NLRB 1221 (1968); The Sun Company ofSan Bernardino, California, 105 NLRB 515 (1953).THE REMEDYSince I find that Edward H. Hoff was discharged be-cause he engaged in protected concerted activity I willrecommend that he be reinstated. I will also recommendthat he receive backpay from November 11, 1980, thedate of his unlawful discharge, to date. I will also recom-mend the posting of an appropriate notice.CONCLUSIONS OF LAW1. Respondent Moon Equipment Company is an em-ployer engaged in commerce, and in operations affectingcommerce, within the meaning of Section 2(2), (6), and(7) of the Act.2. By discharging Edward H. Hoff because he en-gaged in protected concerted activity under Section 7 ofthe Act, Respondent has engaged in an unfair labor prac-tice in violation of Section 8(aXl) of the Act.3. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.4. Respondent has not otherwise violated the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER3The Respondent, Moon Equipment Company, Cincin-nati, Ohio, its officers, agents, successors, and assigns,shall:' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ins,. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Discharging employees because they have engagedin protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Edward H. Hoff full reinstatement to hisformer position or to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges.(b) Make Edward H. Hoff whole for any loss of payhe may have suffered by reason of Respondent's discrim-ination against him by payment to him of a sum ofmoney equal to that which that employee normallywould have earned as wages from November 11, 1980,less net earnings during such period, with backpay to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest as set forthin Florida Steel Corporation, 231 NLRB 651 (1977) (see,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962)).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided by theRegional Director for Region 9, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."650